Main, J. P.
Appeal from a judgment of the Supreme Court at Trial Term (Ellison, J.), rendered November 22, 1983 in Chemung County, upon a verdict convicting defendant of the crime of escape in the first degree.
Defendant challenges his conviction for escape in the first degree on the ground that his right to a fair trial was deprived by the trial court when it permitted him to be tried before a jury while shackled and failed to instruct the jury *472that his being restrained could not be considered as evidence of his guilt. The People respond that because there was information concerning another escape attempt by defendant, there was a rational basis for defendant to be shackled. The People further contend that the failure to give any limiting instruction on this matter was harmless in light of the overwhelming evidence of defendant’s guilt. We reverse.
Even if the shackling of defendant was warranted in light of the District Attorney’s information concerning another possible escape attempt, defendant was entitled to an instruction to the effect that the shackling should be disregarded and did not bear on his guilt or innocence (see, e.g., People v Palermo, 32 NY2d 222, 226; People v La Boy, 91 AD2d 1102, 1103). The failure to give such an instruction deprived defendant of his right to a fair trial, an error which cannot be overlooked even in the face of the overwhelming evidence of defendant’s guilt (People v Crimmins, 36 NY2d 230, 238). Accordingly, reversal and remittal for a new trial is required.
Judgment reversed, on the law, and matter remitted to Trial Term of Supreme Court for a new trial. Main, J. P., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.